Citation Nr: 1404056	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Naval Hospital in Jacksonville, Florida on December 12, 2009.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1986 to April 1990 and from September 1990 to December 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 determination of the VA Medical Center in Gainesville, Florida.  In March 2013, the Board remanded the case to the RO in order to afford the Veteran the video conference hearing before a Veterans Law Judge, which she had requested in June 2010.  That hearing was held before the undersigned in November 2013; a transcript of that hearing is of record.  

As was previously noted in the March 2013 Board remand, the issue of entitlement to reimbursement for the cost of unauthorized medical expenses incurred from November 2, 2009 to November 3, 2009, for services rendered at the Naval Hospital in Jacksonville, Florida, has been raised by the record (see the Veteran's January 2010 statement, which was unaccompanied by any bills, invoices, or receipts showing amounts paid or owed), but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On December 12, 2009, the Veteran received emergency treatment at the Naval Hospital in Jacksonville, Florida; such care was not authorized by VA in advance.  

2.  At the time the treatment was furnished at the Naval Hospital, the Veteran had  multiple service-connected disabilities, to include degenerative changes of the lumbar spine, depressive disorder, and irritable bowel syndrome and hyperacidity due to anxiety, and had established entitlement to a total disability rating based on individual unemployability.    

3.  It is likely that a prudent person would reasonably have considered that delay in seeking immediate medical attention which the Veteran received on December 12, 2009, would have been hazardous to life or health.  

4.  It is not shown that a VA or other federal facility/provider was feasibly available to provide the necessary medical care for the Veteran when she visited the emergency room at the Naval Hospital in Jacksonville, Florida on Saturday, December 12, 2009.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for payment or reimbursement of unauthorized medical expenses incurred at the Naval Hospital in Jacksonville, Florida on December 12, 2009 are met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefit sought, no further discussion of the VCAA is necessary. 

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Naval Hospital in Jacksonville, Florida on December 12, 2009.  

Records in the file, to include the Veteran's testimony, indicate that she has several service-connected disabilities, including degenerative changes of the lumbar spine (rated 60 percent), depressive disorder (rated 30 percent), and irritable bowel syndrome and hyperacidity due to anxiety (rated 30 percent).  She had also established entitlement to a total disability rating based on individual unemployability (effective from May 1998).  

The basic facts are not in dispute.  On the afternoon of Saturday, December 12, 2009, the Veteran was seen at the emergency room of the Naval Hospital in Jacksonville, Florida.  Upon her arrival in a privately owned vehicle, she described symptoms of nausea, vomiting, diarrhea, and abdominal (mid-epigastric and right upper quadrant) pain.  A triage nursing note indicates that there were no signs or symptoms of dehydration or chronic migraine, per the Veteran's report.  It was further reported she had had an approximately one week history of such symptoms.  She was evaluated as alert, awake, and oriented.  Her pain was 8/10 (10 being the most severe).  She also reported diarrhea times five in the past 12 hours in addition to nausea and an episode of vomiting.  Her history of an appendix removal with resulting pancreatitis and colitis was noted.  She was found to be in no acute distress.  Several hours later, after administration of a "gastrointestinal cocktail" delivered intravenously, her nausea resolved and her abdominal pain decreased to 4/10.  On the discharge instructions, the Veteran's diagnosis was vomiting and diarrhea/gastroenteritis.  She was given prescription medication for nausea and advised to drink plenty of fluids (and also to bring a fresh stool sample to the lab).  

At her hearing in November 2013, the Veteran with assistance from her representative testified that she had had problems holding down food for two weeks and was unable to keep one cup of water down.  She indicated that she was weak and in distress and that she felt she was not in a condition to travel to the nearest VA hospital, which was two hours away.  She indicated that she contacted VA, who told her to go to the nearest emergency room.  Therefore, she went to the Naval Hospital where she received bags of intravenous fluids and medication.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In this case, the Veteran has not claimed, and the record does not show, that her care at the Naval Hospital was authorized in advance.  Therefore, payment for the private medical treatment received on December 12, 2009 is not warranted for the expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

Nevertheless, payment or reimbursement for emergency services for service- and nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  To be eligible for reimbursement under this authority, all three of the following conditions - (a), (b), and (c) - must be satisfied:

(a) For veterans with service-connected disabilities, emergency treatment not previously authorized rendered to a veteran in need of such emergency treatment:  (1) for a service-connected disability; (2) for nonservice-connected disabilities associated with and held to aggravating a service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2) ; and

(b) In a medical emergency, treatment not previously authorized rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) When VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The regulations provide that the "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

In considering the Veteran's request for payment or reimbursement of unauthorized medical expenses incurred at the Naval Hospital in Jacksonville, Florida on December 12, 2009, the Board finds that she meets the three requirements articulated above.  

As to the first requirement, the Board notes that the Veteran's discharge diagnoses of vomiting, diarrhea, and gastroenteritis were not specifically denoted as manifestations of her service-connected irritable bowel syndrome.  Nevertheless, they are the exact symptoms under which her service-connected gastrointestinal disorder is evaluated.  Moreover, the Gainesville VA Medical Center determined in January 2010 that the Veteran's treatment at the Naval Hospital had essentially been for a service-connected condition (colitis).  While a physician reviewed the Veteran's claim in February 2010 and determined that there was insufficient clinical information either to support or rule out a diagnosis of colitis, the Board accords the benefit of the doubt to the Veteran and finds that the first requirement for payment or reimbursement of unauthorized medical expenses (emergency treatment for a service-connected disability) is met.  

Regarding whether a VA facility was feasibly available, the Board takes judicial notice that from the Veteran's home to the Gainesville VA Medical Center, which is the nearest VA hospital to her residence, the distance is about 76 miles, and notes that she testified that it would take her two hours to travel such distance.  Given that VA outpatient clinics are typically closed on Saturdays (when the Veteran sought care at the Naval Hospital on December 12, 2009), and that the Gainesville VA Medical Center itself determined in January 2010 that VA facilities were not available, the Board finds that the second requirement for payment or reimbursement of unauthorized medical expenses is met.  

The third and final requirement for reimbursement is that the medical condition must have been emergent.  There is clearly some debate on this matter, but as will be shown the Board finds the evidence is at least in equipoise on this issue.  The Gainesville VA Medical Center determined in January 2010 that there was no clear medical emergency, noting that the previous week the Veteran had undergone a colonoscopy.  However, VA treatment records in the claims file show that the Veteran returned to the VA clinic on December 4, 2009 after a EGD (esophagogastroduodenoscopy), which showed erosive gastropathy, and that she complained at that time of watery to semi-solid bowel movements six times a day followed by one to two days of constipation and of periumbilical pain.  The differential diagnoses were irritable bowel syndrome, motility disorder, and exclude inflammatory bowel disease.  Among other things, she was instructed to obtain various medical records and reports including a colonoscopy and to switch medication for the erosive gastropathy.  In other words, it appears that she had some symptoms of diarrhea and abdominal pain in the week that preceded her December 12, 2009 emergency room treatment at the Naval Hospital.  

Moreover, in February 2010, a physician reviewed the Veteran's claim and determined that the original determination should be upheld, noting that the Veteran had had symptoms for one week before seeking medical help, and that her vital signs on December 12, 2009 did not support dehydration.  The VA outpatient clinic records do appear to support the finding that gastrointestinal symptoms pre-existed the December 12, 2009 Naval Hospital treatment.  In any case, it appears from the Naval Hospital records that the severity of some of the Veteran's symptoms (diarrhea/abdominal pain) documented on the VA clinic notes may have escalated, along with the addition of other symptoms (nausea/vomiting), prompting the Veteran to seek treatment on December 12, 2009.  The comments of the physician in February 2010 appear to indicate that her symptoms remained static for the week leading up to December 12, 2009, suggesting she could have sought treatment at the VA beforehand, but this disability picture is not how the Veteran has described her condition.  

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would be hazardous to life or health.  The Veteran went to the Naval Hospital because she believed her situation to be an emergency, in that she felt she was too weak to delay treatment and was in distress, about which she testified under oath.  Upon initial contact, she was complaining of nausea, vomiting, and diarrhea.  She was administered intravenous fluids.  The fact that she was evaluated as not being in acute distress, and without signs or symptoms of dehydration, does not alter the Veteran's perception of her health being in serious jeopardy if she did not act to seek care for severe abdominal pain (8/10) and seemingly uncontrollable diarrhea accompanied by nausea and an episode of vomiting; while her condition may not have met a medical standard for finding dehydration, the administration of intravenous fluids suggests there was some problem.  Employing the standard of "prudent layperson" when determining whether a medical emergency exists is not precise, and a physician's assessment of the situation as non-emergent, after reviewing the available hospital records once the medical episode has passed, is not dispositive of the question of whether the Veteran's medical condition was emergent.  

Based on the evidence noted herein, including the Veteran's own testimony, the Board in this circumstance will resolve all reasonable doubt in the Veteran's favor and conclude that a prudent lay person would likely have believed that a delay in seeking treatment would have been hazardous to the Veteran's health and that her emergency room visit on December 12, 2009 was emergent.  It is conceivable for one with an average knowledge of health and medicine that without having received immediate medical attention, there might have been serious impairment of her lower gastrointestinal tract, or other impairment caused by loss of bodily fluids due to frequent and seemingly severe episodes of diarrhea.  

In sum, by extending the benefit of the doubt to the Veteran in accordance with 38 U.S.C.A. § 5107(b) , the Board finds that it was reasonable and prudent for her to decide, in this particular matter only which concerns a service-connected disability, that delay in seeking immediate medical attention would have been hazardous to her life or health, and that a VA facility was not feasibly available.  Accordingly, the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment at the Naval Hospital in Jacksonville, Florida on December 12, 2009 are met.  


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses incurred at the Naval Hospital in Jacksonville, Florida on December 12, 2009 is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


